Exhibit 99.1 Finish Line Reports Second Quarter Results INDIANAPOLIS, Sept. 24, 2009The Finish Line, Inc. (NASDAQ: FINL) today reported results for its second fiscal quarter, representing the 13-week period ended August 29, 2009. As previously disclosed, the company exited the Man Alive business effective July 4, 2009. Therefore, all financial results of the Man Alive operations are included in discontinued operations for all periods presented. Second Quarter Results Comparable store sales declined 9.9% in the second quarter compared to a 4.9% increase last year.Net sales declined 11.4% to $298.7 million for the period compared to $337.0 million as a result of fewer stores and the comparable store sales decline. Finish Line reported income from continuing operations of $11.7 million, or $0.21 per diluted share, compared to income from continuing operations of $14.9 million, or $0.27 per diluted share, in the second quarter last year. Diluted weighted average shares outstanding for the second quarter were 54.6 million versus 54.3 million for the same period a year ago. Consolidated merchandise inventories were reduced 18% to $221.4 million as of August 29, 2009 compared to $269.9 million a year ago.Finish Line inventory declined 13.4% overall and 10.1% on a per-square-foot basis. At quarter end, the company had no interest-bearing debt and $142.9 million in cash and cash equivalents, up from $65.0 million at the end of the second quarter a year ago. “In the second quarter, we continued to manage the business conservatively by controlling costs and increasing efficiencies, but we also made and will continue to make appropriate investments in our business to drive sales and profitable growth,” said Finish Line Chief Executive Officer Glenn Lyon. “Our online business and cross-channel strategies are growing, and we are focused on building upon that growth by improving the customer experience wherever and whenever they shop with us.Overall, our focus at Finish Line is to sustain the health of our balance sheet, maintain our premium brand position, and within the realities of what remains a cautious consumer environment, position ourselves for future profit growth.” Year-to-Date Results For the 26 weeks ended August 29, 2009, Finish Line reported income from continuing operations of $13.5 million, or $0.24 per diluted share, versus income from continuing operations of $17.3 million, or $0.32 per diluted share for the same period a year ago. Year-to-date comparable store sales declined 7.2% year to date versus a 3.4% increase last year.Net sales declined 8.6% to $557.8 million, compared to $610.0 million a year ago. Conference Call
